Exhibit 10.11

 

EXECUTION

 

AMENDMENT NUMBER FOURTEEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of December 9, 2010,

among

PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER FOURTEEN (this “Amendment Number Fourteen”) is made this
5th day of February, 2014 (the “Effective Date”) among PENNYMAC CORP. and
PENNYMAC HOLDINGS, LLC f/k/a PENNYMAC MORTGAGE INVESTMENT TRUST HOLDINGS I, LLC
(each, a “Seller” and jointly and severally, the “Seller” or “Sellers”),
PENNYMAC LOAN SERVICES, LLC (“Servicer”) and CITIBANK, N.A. (“Buyer”), to the
Master Repurchase Agreement, dated as of December 9, 2010, among Sellers,
Servicer and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Sellers and Buyer have agreed to modify certain covenants,
representations and warranties under the Agreement and as more specifically set
forth herein; and

 

WHEREAS, as of the date hereof, each Seller and Servicer represents to Buyer
that the Seller Parties are in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments. Effective as of the Effective
Date, the Agreement is hereby amended as follows:

 

(a)                                 Section 2 of the Agreement is hereby amended
by deleting the definition of “Committed Amount” in its entirety and replacing
it with the following (bold for emphasis):

 

“Committed Amount” shall mean an amount equal to (i) $900,000,000; reduced by
(ii) the aggregate outstanding Purchase Price (as such term is defined in the
PMAC Agency Agreement) of all Loans (as such term is defined in the PMAC Agency
Agreement) then subject to outstanding Transactions (as such term is defined in
the PMAC Agency Agreement) under the PMAC Agency Agreement.”

 

(b)                                 Section 2 of the Agreement is hereby amended
by deleting clause (16) in the definition of “Eligible Loan” in its entirety and
replacing it with the following (bold for emphasis):

 

--------------------------------------------------------------------------------


 

“(16)                    which is a Loan and the Purchase Price of such Loan
when added to the aggregate outstanding Purchase Price of all other Loans that
are then subject to outstanding Transactions hereunder, exceeds $900,000,000.”

 

(c)                                  Section 2 of the Agreement is hereby
amended by deleting the definition of “Loan Schedule” in its entirety and
replacing it with the following (bold for emphasis):

 

“Loan Schedule” shall mean a hard copy or electronic format incorporating the
fields identified on Exhibit G, which shall include with respect to each Loan to
be included in a Transaction without limitation: (i) the Loan number, (ii) the
Mortgagor’s name, (iii) the original principal amount of the Loan, (iv) the
current principal balance of the Loan, (v) the name of any Subservicer (if
applicable)  subservicing such Loan, and (vi) any other information required by
Buyer and any other additional information to be provided pursuant to the
Custodial Agreement.

 

(d)                                 Section 2 of the Agreement is hereby amended
by deleting the definition of “Total Average Monthly Usage” in its entirety.

 

(e)                                  Section 2 of the Agreement is hereby
amended by deleting the definition of “Uncommitted Amount” in its entirety and
replacing it with the following (bold for emphasis):

 

“Uncommitted Amount” shall mean an amount equal to (i) $150,000,000 reduced by
(ii) the Uncommitted Amount (as defined in the PMAC Agency Agreement)
outstanding under the PMAC Agency Agreement.”

 

(f)                                   Section 9(b)(xvii) of the Agreement is
hereby amended by deleting the section in its entirety.

 

(g)                                  Section 12(p) of the Agreement is hereby
amended by deleting the section in its entirety and replacing it with the
following (bold for emphasis):

 

“(p)                           Financial Representations and Warranties.

 

(i) (A) the ratio of PennyMac’s Total Indebtedness to its Adjusted Tangible Net
Worth is not greater than 10:1; (B) the combined Liquidity of PennyMac and PMAC
Holdings is not less than $25,000,000; and (C) PennyMac’s Adjusted Tangible Net
Worth is greater than or equal to $140,000,000.

 

(ii) (A) the ratio of PMAC Holdings’ Total Indebtedness to its Adjusted Tangible
Net Worth is not greater than 10:1; (B) the combined Liquidity of PMAC Holdings
and PennyMac is not less than $25,000,000; and (C) PMAC Holdings’ Adjusted
Tangible Net Worth is greater than or equal to $220,000,000.

 

(iii) (A) Servicer’s Adjusted Tangible Net Worth is greater than or equal to
$90,000,000; (B) Servicer’s unrestricted cash and Cash Equivalents are greater
than or equal to $20,000,000; (C) [reserved]; (D) the ratio of Servicer’s Total
Indebtedness to Adjusted Tangible Net Worth is less than 10:1; and
(E) Servicer’s consolidated Net Income was equal to or greater than $1.00 for
the previous calendar quarter.

 

--------------------------------------------------------------------------------


 

(iv) (A) Guarantor’s Adjusted Tangible Net Worth is greater than or equal to
$750,000,000; (B) the combined amount of unrestricted cash of Guarantor and its
Subsidiaries is greater than or equal to $30,000,000; (C) the ratio of
Guarantor’s Total Indebtedness to Adjusted Tangible Net Worth is less than 5:1;
and (D) Guarantor’s consolidated net income has been equal to or greater than
$1.00 for at least one (1) of the previous two (2) consecutive fiscal quarters,
as of the end of the last fiscal quarter.”

 

(h)                                 Section 13(p) of the Agreement is hereby
amended by deleting the section in its entirety and replacing it with the
following (bold for emphasis):

 

“(p) Financial Covenants.

 

(i) Financial Covenants of PennyMac. PennyMac shall comply with the following
financial covenants: (A) the ratio of PennyMac’s Total Indebtedness to its
Adjusted Tangible Net Worth shall not at any time be greater than 10:1;
(B) PennyMac and PMAC Holdings shall maintain combined Liquidity at all times in
an amount of not less than $25,000,000; and (C) the Adjusted Tangible Net Worth
of PennyMac shall at all times be greater than $140,000,000.

 

(ii) Financial Covenants of PMAC Holdings. PMAC Holdings shall comply with the
following financial covenants: (A) the ratio of PMAC Holdings’ Total
Indebtedness to its Adjusted Tangible Net Worth shall not at any time be greater
than 10:1; (B) PMAC Holdings and PennyMac Corp. shall maintain combined
Liquidity at all times in an amount of not less than $25,000,000; and (C) the
Adjusted Tangible Net Worth of PMAC Holdings shall at all times be equal to or
greater than $220,000,000.

 

(iii) Financial Covenants of Servicer.  (A) Servicer’s Adjusted Tangible Net
Worth shall at all times be greater than or equal to $90,000,000; (B) Servicer’s
unrestricted cash and Cash Equivalents shall at all times be greater than or
equal to $20,000,000; (C) the ratio of Servicer’s Total Indebtedness to Adjusted
Tangible Net Worth shall at all times be less than 10:1; and (D) Servicer’s
consolidated Net Income shall be equal to or greater than $1.00 for the previous
calendar quarter.

 

(iv)                              Financial Covenants of Guarantor.
(A) Guarantor’s Adjusted Tangible Net Worth shall at all times be greater than
$750,000,000; (B) the amount of combined unrestricted cash of Guarantor and its
Subsidiaries shall at all times be greater than or equal to $30,000,000; (C) the
ratio of Guarantor’s Total Indebtedness to Adjusted Tangible Net Worth shall at
all times be less than 5:1; and (D) Guarantor’s consolidated net income shall be
equal to or greater than $1.00 for at least one (1) of the previous two
(2) consecutive fiscal quarters, as of the end of each fiscal quarter.”

 

(i)                                     Schedule 1(ll)  of the Agreement is
hereby amended by deleting the section in its entirety and replacing it with the
following:

 

“(ll)                            MERS Loans.   With respect to each MERS Loan, a
Mortgage Identification Number has been assigned by MERS and such Mortgage
Identification Number is accurately provided on the Loan Schedule.  The related
Assignment of Mortgage to MERS has been duly and properly recorded.  With
respect to each MERS Loan, Seller has not received any notice of liens or legal
actions with respect to such Loan and no such notices have been electronically
posted by MERS.”

 

--------------------------------------------------------------------------------


 

SECTION 2.                            Fees and Expenses.  Sellers agree to pay
to Buyer all reasonable out of pocket costs and expenses incurred by Buyer in
connection with this Amendment Number Fourteen (including all reasonable fees
and out of pocket costs and expenses of the Buyer’s legal counsel) in accordance
with Sections 23 and 25 of the Agreement.

 

SECTION 3.                            Representations.  Each Seller and Servicer
hereby represents to Buyer that as of the date hereof, the Seller Parties are in
full compliance with all of the terms and conditions of the Agreement and each
other Program Document and no Default or Event of Default has occurred and is
continuing under the Agreement or any other Program Document.

 

SECTION 4.                            Binding Effect; Governing Law.  This
Amendment Number Fourteen shall be binding and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  THIS
AMENDMENT NUMBER FOURTEEN SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL GOVERN).

 

SECTION 5.                            Counterparts.  This Amendment Number
Fourteen may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment Number Fourteen need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers, Servicer and Buyer have caused this Amendment
Number Fourteen to be executed and delivered by their duly authorized officers
as of the date hereof.

 

 

 

PENNYMAC CORP.

 

(Seller)

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

PENNYMAC HOLDINGS, LLC

 

(Seller)

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Servicer)

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

 

 

By:

/s/ Peter D. Steinmetz

 

Name:

Peter D. Steinmetz

 

Title:

Vice President

 

 

 

 

Acknowledged:

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

Amendment Number Fourteen to Master Repurchase Agreement REIT-NPL

 

--------------------------------------------------------------------------------